*337Opinion of the Court,
by Ch. J. Boyle.
Although the writ in this case had issued one defendant alone, yet it was erroneous to render judgment against him only, when the declaration wias jointly against him and another, upon a joint by both; and as the plaintiff, having stated his whole cause of action against both, would be barred by the judgment against one, from maintaining his against the other, he is thereby prejudiced, and though *338the judgment is for him, he may well bring his writ of error t0 reverse I*1,
The judgment must be reversed with costs, and the cause be remanded, that the suit may be dismissed at cos|- 0f j.jje plaintiff there.